OPINION — AG — ** SLOT MACHINES — GAMBLING — ONE BALL MACHINE ** A "ONE BALL" MACHINE, SUCH AS IS DESCRIBED (MACHINE WITH A LIGHTED BACKBOARD, A PROPEL BALL, NUMBERS), WHETHER STORED OR KEPT IN A WAREHOUSE OR OTHER PLACE IN THIS STATE, OR BEING PLAYED OR OPERATED IN THE STATE, AND WHETHER THE SAME IS THE AUTOMATIC OR OVER THE COUNTY PAY OFF TYPE: (1) IS ILLEGAL SLOT MACHINE WITHIN THE MEANING OF 21 O.S. 964 [21-964] (2) SAID SLOT MACHINE IS "PER SE A GAMBLING DEVICE" AND A "PUBLIC NUISANCE" WITHIN THE MEANING OF 21 O.S. 972 [21-972] (3) SAID SLOT MACHINE IS SUBJECT TO SEIZURE BY AN OFFICER HAVING INFORMATION AS TO ITS CHARACTERISTICS AND METHOD OF "CASH PAY OFF", ALL AS PROVIDED IN 21 O.S. 973 [21-973] (DEVICES, MACHINES, ORDINANCES) CITE: 21 O.S. 970 [21-970], 21 O.S. 972 [21-972], 21 O.S. 933 [21-933], 21 O.S. 964 [21-964], 21 O.S. 973 [21-973] (FRED HANSEN)